
	

115 S3534 IS: New River Gorge National Park Designation Act 
U.S. Senate
2018-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3534
		IN THE SENATE OF THE UNITED STATES
		
			October 1 (legislative day, September 28), 2018
			Mrs. Capito introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To redesignate the New River Gorge National River in the State of West Virginia as the “New River
			 Gorge National Park”.
	
	
		1.Short title
 This Act may be cited as the New River Gorge National Park Designation Act .
		2.Designation of New River Gorge National Park, West Virginia
 (a)RedesignationThe New River Gorge National River established under section 1101 of the National Parks and Recreation Act of 1978 (16 U.S.C. 460m–15) shall be known and designated as the New River Gorge National Park.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the New River Gorge National River shall be considered to be a reference to the New River Gorge National Park.
 (c)Effect of redesignation on certain obligations of the SecretaryNothing in this section modifies the obligations of the Secretary under section 1106 of the National Parks and Recreation Act of 1978 (16 U.S.C. 460m–20).
